Citation Nr: 0426063	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-05 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert W. Bunch, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.  His DD 214 shows that he earned a Combat Action Ribbon 
(CAR) while serving as a field radio operator in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In August 2003 at the RO, the veteran and his wife testified 
at a hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of this hearing has been prepared and is 
associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

At the August 2003 hearing, the veteran reported that he is 
receiving continuous treatment for PTSD by VA.  He also 
stated that his symptoms from PTSD had worsened since his 
last VA examination in November 2000 and that he had to 
recently retire from his job due to disability. 

The veteran indicated that he was appealing a decision of the 
Social Security Administration (SSA), denying disability 
benefits.  The SSA records are potentially relevant to his 
claim for a higher rating for PTSD . 

Based on the foregoing and under the duty to assist, 
38 C.F.R. § 3.159, this case is REMANDED for the following 
action:



1.  Ask the veteran if he has any 
additional evidence in his 
possession, not already of record, 
that is not in the custody of a 
Federal agency, such as records of 
private medical care or of his 
former employer.  If so, he should 
be notified to submit the records 
himself or with his authorization, 
VA will make reasonable efforts to 
obtain the records on his behalf.  

2.  Other than VA records or SSA 
records, ask the veteran if he has 
any additional evidence in his 
possession, not already of record, 
that are in the custody of a Federal 
agency.  If so, he should be 
notified to identify the records so 
that VA can obtain them.  

3.  Obtain the records for treatment 
of PTSD from the Birmingham VAMC 
since January 2003.   

4.   Obtain the records of the 
Social Security Administration, 
pertaining to his claim for Social 
Security disability benefits and the 
medical records relied upon 
concerning that claim. 

5.  Schedule the veteran for a VA 
psychiatric examination to determine 
the severity of his PTSD.  The 
claims folder must be made available 
to the examiner for review.  The 
examiner is asked to comment on the 
reason for the veteran's disability 
retirement. 

6.  After the above development has 
been completed, adjudicate the 
claim.  If the benefit sought is 
denied, prepare a supplemental 
statement of the case and return the 
case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




